Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

Status
The Information Disclosure Statements filed 9/15/2021 and 10/13/2021 have been considered and does not affect the patentability of the instant application. The following Notice of Allowance remains unchanged from the one dated 6/15/2021 including the Examiner’s amendment and Reasons for Allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Nathan Smith (applicant’s representative) on 5/26/2021.
The application has been amended as follows: 
*Note – all unlisted claims remain unchanged from the filing of 5/11/2021.
Claim 6. (Currently Amended) The delivery device of Claim 1, wherein the proximal enclosure comprises a proximal section having an outer diameter smaller than an inner diameter of the proximal lumen, and wherein when a valve anchor is loaded onto the delivery device, the valve anchor extends between the proximal section and the proximal sheath component in a loaded configuration.

Allowable Subject Matter
Claims 1, 3-9, 21-24, 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the closest prior art of record, Deem et al (US 2013/0231735), discloses a valve prosthesis delivery device (100 + 110) for delivering a valve prosthesis (150), the delivery device comprising: an elongate core member (208) (Fig. 3); a proximal sheath component (110) (Figs. 2A, 2B, 3; [0015], [0095], [0112]); a distal carrier assembly (122) comprising a distal enclosure (270) and a proximal enclosure (272), the distal enclosure being coupled to the core member ([0123], rod 450 is hollow to allow delivery capsule 122 to be threaded over the guidewire) and comprising a distal lumen (275) ([0113]), the proximal enclosure being coupled to 
In regards to independent claims 24, 32-35, the closest prior art of record, Murray, III et al (US 2011/0264202; hereinafter as ‘Murray’), discloses a valve prosthesis delivery device (50) comprising: an elongate core member (80) (Fig. 3); a sheath component (52) moveable relative to the core member for permitting expansion of a valve anchor ([0039], [0040]); a plurality of grasper components (102) disposed within the sheath component (Figs. 7B, 8C, 10; [0051], [0062], [0065], [0068]); and a distal hub (106), separate from the plurality of grasper components ([0043]-[0046]), ([0051]) because biasing members 102 are separate and disposed in slot 130 of hub 106), wherein the distal hub is coupled to the plurality of grasper components via slots 130 to align each of the distal ends of the plurality of grasper components in a common plane as the sheath component is bent ([0050]).  Thus, the prior art of record does not disclose or fairly suggest either singly or combination the claimed valve prosthesis delivery device as presently claimed in amended independent claim 24 and newly added claims 32-35. Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KATHERINE M SHI/           Primary Examiner, Art Unit 3771